Per Curiam.

The respondent was admitted to practice by this court on June 19, 1957. In this proceeding to discipline him for professional misconduct, the petitioner moves to confirm the report of the Justice of the Supreme Court to whom *397the issues were referred for hearing and report. Respondent cross-moves for a further hearing.
The reporting Justice, inter alia, sustained the following charges of professional misconduct against respondent: commingling and converting more than $40,000 belonging to various clients; neglecting five legal matters entrusted to him; indorsing his client’s name to a settlement check in the amount of $750 without authorization, and utilizing the proceeds therefrom for his own personal use; and failing to cooperate with the Committee on Grievances of the Bar Association of Nassau County.
After reviewing all of the evidence we are in accord with the findings of the Referee. Accordingly, petitioner’s motion to confirm the Referee’s report is granted and respondent’s cross motion is denied.
The respondent is adjudged guilty of serious professional misconduct and should be, and he hereby is, disbarred from further practice of law and his name is ordered removed from the roll of attorneys and counselors at law, effective forthwith.
Gulotta, P. J., Hopkins, Latham, Cohalan and Hawkins, JJ., concur.